Citation Nr: 0404391	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  00-12 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for high cholesterol.  

2.  Entitlement to service connection for sinusitis/hay 
fever.  

3.  Entitlement to service connection for chest pain.  

4.  Entitlement to service connection for a stress fracture 
of the shins.  

5.  Entitlement to service connection for finger and toe 
numbness.  

6.  Entitlement to service connection for pseudofolliculitis 
barbae.  

7.  Entitlement to service connection for gout.  

8.  Entitlement to service connection for residuals of a 
hamstring strain.  

9.  Entitlement to service connection for cardiovascular 
disease, manifested by heart murmurs.  

10.  Entitlement to service connection for headaches, also 
considered as an undiagnosed illness.  

11.  Entitlement to service connection for a right shoulder 
disorder.  

12.  Entitlement to service connection for a genitourinary 
disorder manifested by microscopic hematuria.  

13.  Entitlement to an initial compensable disability rating 
for arthritis of the lumbar spine.  

14.  Entitlement to an initial compensable disability rating 
for a right olecranon (elbow) spur.  

15.  Entitlement to an initial compensable disability rating 
for a left olecranon (elbow) spur.  

16.  Entitlement to an initial compensable disability rating 
for a left heel spur.  

17.  Entitlement to an initial compensable disability rating 
for a right knee patellofemoral pain syndrome.  

18.  Entitlement to an initial compensable disability rating 
for a left knee patellofemoral pain syndrome.  

19.  Entitlement to an initial compensable disability rating 
for a right heel spur.  

20.  Entitlement to an initial compensable disability rating 
for Sweet's syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1979 
to July 1999.  He served in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office  (RO) in Nashville, Tennessee.  

This decision is limited to the claim for service connection 
for high cholesterol.  The remaining issues are the subjects 
of a Remand at the end of this decision and will not be 
otherwise addressed herein.  These issues are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.  

The claim for benefits based on erectile dysfunction has not 
been adjudicated in the first instance by the RO.  It is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  No additional evidence will substantiate the claim for 
service connection for high cholesterol.  

2.  High cholesterol is not a disability resulting from 
disease or injury during active service.  


CONCLUSION OF LAW

Disability manifested by high cholesterol was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

The term "disability" as used in chapter 11, and 
specifically in § 1110, should be construed to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

High cholesterol, is also referred to as hypercholesterolemia 
or hyperlipidemia.  Hypercholesterolemia is an "excess of 
cholesterol in the blood." DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 792 (28th ed. 1994).  Hyperlipidemia is "a 
general term for elevated concentrations of any or all of the 
lipids in the plasma, including hypertriglyceridemia, 
hypercholesterolemia etc."  Id. at 795.

As set forth in the law above, service connection can only be 
granted for a disability resulting from disease or injury.  
High cholesterol is a laboratory finding.  It is not a 
disability for which service connection can be granted.  The 
only manifestation is in the laboratory test results.  There 
are no symptoms, clinical findings or other manifestations, 
or any deficits in bodily functioning associated with this 
laboratory finding.  Thus, it is not a disability within the 
meaning of the law granting benefits and service connection 
cannot be granted as a matter of law.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, because high cholesterol is not a disability within 
the meaning of the law providing compensation benefits, 
additional notice or assistance could not possibly change the 
outcome of the decision.  See Valiao v. Principi, 17 Vet. 
App. 229 (2003); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case where 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).


ORDER

Service connection for high cholesterol is denied.  


REMAND

As noted above, VCAA became law in November 2000.  The VCAA 
requires that VA provide notice that informs the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information 
and evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  Furthermore, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

Until the veteran is provided notice as to what information 
and evidence is needed to substantiate his claim, it is not 
possible to demonstrate either that there is no possible 
information or evidence that could be obtained to 
substantiate the veteran's claim or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating that claim.  See 38 U.S.C.A. 
§ 5103A(a)(2)).  The Court held that the Board's failure to 
enforce compliance with those requirements is remandable 
error.  See Quartuccio and Charles, both supra.

Here, the RO attempted to comply with the requirements of 
VCAA in a letter sent to the veteran in April 2001.  The 
letter notified the veteran that he should tell the RO of any 
evidence he wanted the RO to try to get.  He should report 
changes in address and telephone numbers.  He was also told 
to send the RO "the evidence we need" as soon as possible.   
Unfortunately, he was not told what evidence was needed; and 
that is the critical requirement under VCAA.  Neither the 
April 2001 letter, nor any other communication of record 
notified the veteran of the information and evidence not of 
record that is necessary to substantiate the claim, of the 
information and evidence that VA would seek to provide, or of 
the information and evidence that the claimant was expected 
to provide.  Thus, we must conclude that the letter does not 
comply with VCAA, as expounded by the Court.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, , 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  As a result of the 
Federal Circuit decision, the Board no longer has authority 
to cure VCAA deficiencies.  The result is that the RO must 
provide the notice required by VCAA.  

Under the circumstances presented here, in compliance with 
VCAA, the RO must review evidence and send the appellant a 
letter notifying him as to what is needed to substantiate 
these claims, what evidence VA will develop and what he must 
submit to substantiate the claims.  

Additionally, VCAA requires VA to obtain medical examinations 
and opinions where necessary.  38 U.S.C.A. § 5103A(d) (West 
2002).  The Board's initial review discloses a need for such 
development.  

A September 2002 rating decision granted service connection 
for a right heel spur and Sweet's syndrome, rated as non-
compensable.  The September 2002 rating decision also denied 
service connection for microscopic hematuria.  The veteran 
did not submit a written notice of disagreement but asserted 
these claims during his July 2003 Board hearing.  The hearing 
transcript is of record.  Under these circumstances, the RO 
should promulgate a statement of the case on the evaluation 
of the right heel spur and Sweet's syndrome, as well as 
service connection for a genitourinary disorder manifested by 
microscopic hematuria.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  The Board notes that unless the veteran 
files a timely appeal, the Board will not have jurisdiction.  
Absent a decision, a notice of disagreement, a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An application 
that is not in accord with the statute shall not be 
entertained.  38 U.S.C.A. § 7108 (West 2002).  

The remaining issues are REMANDED for the following:  

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claims.

2.  The RO should schedule the veteran 
for a sinus examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be done.  The examiner 
should offer an opinion as to the 
following:  
?	What is the current diagnosis for 
any sinus disorder the veteran may 
have?  
?	Is it as likely as not that any 
current sinus disorder was incurred 
or aggravated by his active service?  
?	Is it as likely as not that the 
veteran's claimed headaches are due 
to a sinus disorder?  
?	The examiner should provide a 
complete explanation for his 
opinion.  

3.  The RO should schedule the veteran 
for a chest examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be done.  The examiner 
should offer an opinion as to the 
following:  
?	With consideration of the 
abnormalities disclosed on the 
August 1999 VA chest X-ray,
?	What is the current diagnosis for 
any chest disorder the veteran may 
have?  
?	Is it as likely as not that any 
current chest disorder was incurred 
or aggravated by his active service?  
?	The examiner should provide a 
complete explanation for his 
opinion.  

4.  The RO should schedule the veteran 
for an examination of his legs.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  All indicated tests and 
studies should be done.  The examiner 
should offer an opinion as to the 
following:  
?	In light of the October 1985 service 
medical record which reports that a 
bone scan disclosed stress reactions 
of the tibias and a stress fracture 
of the left mid-tibia, 
?	Is it as likely as not that the 
veteran has current residuals and, 
if so, what is the appropriate 
diagnosis?  
?	The examiner should provide a 
complete explanation for his 
opinion.  

5.  The RO should schedule the veteran 
for vascular and neurologic examinations 
of his fingers and toes.  The claims 
folder should be made available to the 
examiners for review prior to the 
examinations.  All indicated tests and 
studies should be done.  The examiners 
should offer an opinion as to the 
following:  
?	What is the current diagnosis for 
any finger or toe numbness the 
veteran may have?  
?	Is it as likely as not that any 
current finger or toe numbness was 
incurred or aggravated by his active 
service?  
?	The examiner should provide a 
complete explanation for his 
opinion.  

6.  The RO should schedule the veteran 
for a skin examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be done.  The examiner 
should offer an opinion as to the 
following:  
?	In light of the report of 
folliculitis in the service medical 
records,  
?	Does the veteran have 
pseudofolliculitis barbae?  
?	Is it as likely as not that any 
current pseudofolliculitis barbae 
was incurred or aggravated by his 
active service?  

?	Does the veteran have a skin 
disorder of the right shoulder?  
?	Is it as likely as not that any 
current skin disorder of the right 
shoulder was incurred or aggravated 
by his active service?  

?	The examiner should provide a 
complete explanation for his 
opinion.  

7.  The RO should schedule the veteran 
for an examination for gout.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be done.  The examiner 
should offer an opinion as to the 
following:  
?	Does the veteran have gout?
?	Is it as likely as not that any 
current gout was incurred or 
aggravated by his active service?  
?	The examiner should provide a 
complete explanation for his 
opinion.  

8.  The RO should schedule the veteran 
for an orthopedic examination.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  All indicated tests and 
studies should be done.  The examiner 
should offer an opinion as to the 
following:  
?	In light of the report of hamstring 
strain in the service medical 
records,  
?	What residuals, if any does the 
veteran have?  If there are no 
residuals, the examiner should so 
state.  

?	The orthopedic examiner should 
express an opinion as to whether it 
is as likely as not that the right 
and left knees are affected by 
arthritis.  
?	Right and left knee motion and 
stability should be measured and 
reported.  

?	The orthopedic examiner should 
express an opinion as to whether it 
is as likely as not that the right 
and left elbows (olecranon spurs) 
are affected by arthritis.  
?	Right and left elbow motion and 
stability should be measured and 
reported.  

?	The orthopedic examiner should 
express an opinion as to whether it 
is as likely as not that the right 
and left feet (heel spurs) are 
affected by arthritis.  
?	Right and left knee foot motion, as 
well and any abnormalities should be 
measured and reported.  

?	The examiner should provide a 
complete explanation for his 
opinions.  

?	The orthopedic examiner should also 
report current measurements of 
lumbar spine motion and any factors 
which may affect motion, including 
less movement than normal, more 
movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain, swelling, 
deformity or atrophy of disuse.  See 
38 C.F.R. § 4.45 (2003).  

9.  The RO should schedule the veteran 
for a genitourinary examination.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  All indicated tests and 
studies should be done.  The examiner 
should offer an opinion as to the 
following:  
?	Service medical records dated in 
June 1999 contain as diagnosis of 
benign microscopic hematuria.  
Private medical records dated in 
November and December  2002 note 
hematuria and have a diagnosis of 
ureterolithiasis.  
?	Is it as likely as not, that the 
veteran has residuals of a 
genitourinary disorder which began 
in service?  
?	If the veteran has any residuals of 
genitourinary disorder which began 
in service, what is the correct 
current diagnosis and what are the 
current manifestations?  
?	The examiner should provide a 
complete explanation for his 
opinion.  

10.  The RO should schedule the veteran 
for a cardiovascular examination.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  All indicated tests and 
studies should be done.  The examiner 
should offer an opinion as to the 
following:  
?	Does the veteran have a 
cardiovascular disorder, and if so, 
what is the proper diagnosis?  
?	Is it as likely as not that any 
current cardiovascular disorder the 
veteran may have is related to any 
incident of his military service?
?	The examiner should provide a 
complete explanation for his 
opinion.  

11.  The RO should schedule the veteran 
for a neurologic examination for his 
headaches.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  All indicated 
tests and studies should be done.  The 
examiner should offer an opinion as to 
the following:  
?	Does the veteran have a headache 
disorder, and if so, what is the 
proper diagnosis?  
?	Is it as likely as not that any 
current headache disorder the 
veteran may have is related to any 
incident of his military service?
?	Is it as likely as not that any 
current headache disorder the 
veteran may have is the result of an 
undiagnosed illness?
?	The examiner should provide a 
complete explanation for his 
opinion.  

12.  Thereafter, the RO should 
readjudicate these claims on a de novo 
basis.  The appellant and his 
representative should be provided a SOC 
on the evaluation of the right heel spur 
and Sweet's syndrome.  The appellant and 
his representative should be provided a 
supplemental SOC (SSOC).  The SSOC should 
include a the new criteria for rating the 
spine.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



